DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0079635 A1 to Hetzel.

Regarding Clam 1, Hetzel discloses a device comprising: a body comprising inter alia: 
an opening (circled below in annotated Fig. 7A, defined by the space in padding 8) through which a wire is configured to extend (as best seen in Fig. 7A); 

    PNG
    media_image1.png
    289
    340
    media_image1.png
    Greyscale

an edge (outlined below in annotated Fig. 3, defined as the insertion component 4 and the base on which insertion component resides) extending downwardly a first distance; 

    PNG
    media_image2.png
    158
    499
    media_image2.png
    Greyscale

a plurality of fingers (wire hooks 1) extending downwardly a second distance greater than the first distance (wire hooks 1 have a greater height than insertion component 4, Figs. 3 and 8); and 
a skirt having three surfaces (locking clips 3 and locking tab 2) surrounding the opening (locking clips 3 and locking tab 2 are adjacent and on different sides of the opening, and therefore surround the opening) and extending downwardly in a direction away from the opening a third distance that is greater than the second distance (locking clips 3 have a height greater than element 1, Fig. 8);
wherein the skirt contacts the edge (locking clips 3 all reside on edge as defined above) and, in combination with the edge, surrounds the opening (the locking clips and the edge sound the opening as seen in the figures), where the edge is spaced apart from the opening (the edge and the opening are on different sides of the device and are therefore spaced apart).
Regarding Claim 2, Hetzel discloses the device of claim 1, wherein the plurality fingers are configured to engage an access port of a medical device (wire hooks 1 are capable of engaging an access port of a medical device). 
Regarding Claim 3, Hetzel discloses the device of claim 2, wherein the fingers are spaced equally around the opening (wire hooks 1 are spaced equally around the opening, Fig. 7A).  
Regarding Claim 4, Hetzel discloses the device of claim 2, wherein the fingers are configured to be partially biasable, flexible, or resilient because they are made from a polymeric material, and polymeric materials are known to be bias able, flexible and resilient ([0007] In some embodiments, the device is fabricated from a polymeric material).  
Regarding Claim 5, Hetzel discloses the device of claim 2, wherein the fingers are configured to deflect outwardly away from a center of the opening at times the device contacts the access port of the medical device during installation or removal from the medical device because they are made from a polymeric material, and polymeric materials are known to be bias able, flexible and resilient allowing outward deflection to providing the capability of contacting an access port ([0007] In some embodiments, the device is fabricated from a polymeric material).  
Regarding Claim 6, Hetzel discloses the device of claim 2, wherein the plurality of fingers comprises three fingers (locking clips 3 and locking tab 2).
Regarding Claim 7, Hetzel discloses a method comprising attaching the device according to claim 1 to a medical device by aligning the device with an access port of the medical device such that the skirt surfaces and the edge surround the access port of the medical device (element 2 is broadly considered a medical device as is aligned in such a manner with the device as claimed as best seen in Fig. 6).
Regarding Claim 8, Hetzel discloses the device of Claim 1, where the skirt (locking clips 3, each locking clip has at least 4 surfaces), in combination with the edge, surrounds the plurality of fingers (as seen in Fig. 2, the edge, upon which all elements reside, sounds all components, as it also forms the periphery of the device).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on the same interpretations of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the claims have been amended in a manner that is still readable over the prior art of Hetzel, although a different interpretation of Hetzel has been relied on. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791